Per Curiam.

The defendant became a tenant of the premises in question under a written lease, which expired on October 1, *7301898, and was extended for one year from the last-mentioned date. The defendant continued in possession after the 1st day of October, 1899, claiming the right to do so under an agreement alleged by him to have been made with the plaintiffs during the month of September, 1899, to the effect that he was to continue in possession as a monthly tenant until certain repairs were made in. a manner satisfactory to him.
The defendant also set up and sought to establish upon the trial a surrender of the premises prior to the 1st day of November, 1899.
The facts, with relation to both of those defenses, are conflicting. The justice resolved the conflict in favor of the plaintiffs, and after carefully reading the record we are unable to discover any ground which would justify us in disturbing the conclusion reached by him.
The proof shows that the defendant’s under-tenant did not remove from the premises until after November 1, 1899. It is claimed that this was in accordance with the plaintiffs’ consent, but the latter deny having, given the same.
There being no other ground of asserted error apparent in the record, the judgment is affirmed, with costs.
Present: Beekman, P. J., Giegerich and O’Gorman, JJ.
Judgment affirmed, with costs.